Determination confirmed, without costs. Memorandum: There was substantial evidence to support the findings of the liquor authority that the petitioner violated subdivision 1 of section 65 and section 110 of the Alcoholic Beverage Control Law. This court cannot, therefore, disturb the determination made (see Matter of Humphrey v. State Ins. Fund, 298 N. Y. 327, and Matter of Miller V. Kling, 291 N. Y. 65). The acquittal of the petitioner in the criminal proceeding did not conclude the liquor authority and was not a bar to this proceeding. (Schindler v. Royal Ins. Co., 258 N. Y. 310.) All concur. (Proceeding for review of a suspension of a liquor license.) Present — Taylor, P. J., McCum, Love, Vaughan and Kimball, JJ.